DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.  Claims 1-7, 9-20 and 25-38 remain pending in the application.  The previous objections to claims 14 and 36 are withdrawn in light of applicant's amendment to claims 14 and 36.  The previous 35 USC 112 rejections of claims 7-9, 12-19, 34 and 35 are withdrawn in light of applicant' s amendment to claim 7.
Claim Objections
Claims 1-6, 20, 25-27 and 29-33 are objected to because of the following informalities:  
In claim 1 lines 15-16, “the first and second surface” should be changed to --the first and second surfaces-- to be grammatically correct.
In claim 6 lines 8-9, “the plurality of first fluid passages interconnects the first surface and the second surface” should be changed to --the plurality of second fluid 
In claim 20 line 19, “wall;” should be changed to --wall; and-- to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first bevel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a first bevel--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 6,231,323 to Jezek.
Jezek discloses a fluid routing plug, comprising:
a body (58) having opposed first and second surfaces, in which the first and second surfaces are joined by an outer intermediate surface; and in which the body (58) has a longitudinal axis that extends through the first and second surfaces (shown in Figures 1-4, Fig. 2 annotated below; col. 3 lines 16-20); and
a plurality of fluid passages formed in the body, in which the plurality of fluid passages do not intersect with each other (shown in Figures 1-4, Fig. 2 annotated below; col. 3 lines 16-20);
in which the intermediate surface of the body comprises:
a first sealing surface positioned adjacent the first surface and surrounding the longitudinal axis, the first sealing surface configured to engage a first seal (23A) (shown in Figures 1-4, Fig. 2 annotated below; col. 3 lines 16-33);
a second sealing surface positioned adjacent the second surface and surrounding the longitudinal axis, the second sealing surface configured to engage a second seal (25A); and
a bevel surrounding the longitudinal axis and positioned between the first and second sealing surface (shown in Figures 1-4, Fig. 2 annotated below; col. 3 lines 16-33);
in which a diameter of the second sealing surface is greater than a maximum diameter of the bevel; and in which the maximum diameter of the bevel is 
in which the bevel is characterized as a first bevel and is positioned adjacent the first sealing surface (shown in Figures 1-4, Fig. 2 annotated below), and the intermediate surface further comprises:
a second bevel surrounding the longitudinal axis and positioned adjacent the second sealing surface (shown in Figures 1-4, Fig. 2 annotated below);
in which the diameter of the second sealing surface is greater than a maximum diameter of the second bevel; and in which the maximum diameter of the second bevel is greater than the maximum diameter of the first bevel (shown in Figures 1-4, Fig. 2 annotated below).

[AltContent: arrow][AltContent: textbox (Second Bevel)][AltContent: arrow][AltContent: textbox (First Bevel)][AltContent: arrow][AltContent: textbox (Second Sealing Surface)][AltContent: textbox (First Sealing Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fluid Passages)][AltContent: textbox (Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intermediate Surface)][AltContent: textbox (First Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Surface)]
    PNG
    media_image1.png
    542
    258
    media_image1.png
    Greyscale
Annotation of Jezek Figure 2.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12-15, 17-19, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0194717 to Jarchau in view of U. S. Patent Publication 2015/0211641 to Pacht and U. S. Patent 6,231,323 to Jezek.
Referring to claims 7, 9, 12-15, 17-19, 34 and 35, Jarchau teaches a fluid routing plug, comprising: 
a body (6) having opposed first and second surfaces, each surface comprising an outermost end of the body (6), in which the first and second surfaces are joined by an outer intermediate surface; in which the body (6) has a longitudinal axis that extends through the first and second surfaces (shown in Fig. 1, annotated below; paragraphs [0022]-[0024]); 
a first fluid passage (5) formed in the body (6); in which the first fluid passage interconnects the intermediate surface of the body (6) and the first surface (shown in Fig. 1, annotated below; paragraphs [0022]-[0024]); and
a second fluid passage (10) formed in the body (6); in which the second fluid passage (10) interconnects the first surface and the second surface of the body along a straight-line path (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); 
in which the first fluid passage (5) and the second fluid passage (10) do not intersect (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); and

in which the intermediate surface comprises: a first sealing surface positioned adjacent the first surface and surrounding the longitudinal axis, the first sealing surface configured to engage a first seal (7) (shown in Fig. 1, annotated above; paragraphs [0022] - [0024]); 
in which the second surface comprises: an outer rim joined to a central base by a tapered wall, the outer rim positioned at the outermost end of the second surface; and a blind bore formed in the central base, the blind bore configured to engage a removal tool (while the blind bore is not disclosed as engaging with a removal tool, it is capable of doing so and therefore configured to do so as claimed) (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); 
in which the second fluid passage (10) opens on the second surface at the central base (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]);  
further comprising: an axially-blind bore formed in the first surface of the body (6); in which interconnection between the intermediate surface of the body (6) and the first surface is formed within the axially-blind bore; and in which the first surface further comprises: an outer rim joined to an entrance of the axially-blind bore by a tapered wall, the outer rim 
in which the first fluid passage (5) extends at a non-right angle relative to the longitudinal axis (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); and
in which the central base is recessed from the tapered wall such that a cavity exists between the tapered wall and the central base; in which the cavity has a sidewall that interconnects the tapered wall and the central base in which the central base extends perpendicular to the longitudinal axis (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]).
[AltContent: textbox (Axially-Blind Bore)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: textbox (Possible Sealing Surface)][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered Wall)][AltContent: arrow][AltContent: textbox (Outer Rim)][AltContent: arrow][AltContent: textbox (Blind Bore)][AltContent: textbox (Central Base)][AltContent: arrow][AltContent: textbox (Outer Rim)][AltContent: textbox (First Sealing Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Sealing Surface)][AltContent: arrow][AltContent: textbox (Intermediate Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Surface)][AltContent: textbox (Second Surface)]
    PNG
    media_image2.png
    540
    665
    media_image2.png
    Greyscale

Annotation of Jarchau Figure 1.


a plurality of first fluid passages (53) and a plurality of second fluid passages (69) formed in a body (17); in which openings (71) for the plurality of second fluid passages (69) at a central base surround a blind bore (76) (Fig. 2B; paragraph [0018]).
It would be obvious to one of skill in the art, at the time of invention, to modify the fluid routing plug taught by Jarchau with the plurality of first and second passages taught by Pacht in order to increase the flow area of the first and second passages.
Jarchau further teaches a fluid routing plug for use in a fluid end, including at least one intake bore (4) formed in a housing (1) that interconnects a horizontal bore (piston bore) and an outer surface of the housing (1); and an annular chamber (portion between 1 and 6 which is also between 4 and 5) formed between the walls of the housing (1) surrounding the horizontal bore and the intermediate surface of the fluid routing plug; in which the annular chamber is in fluid communication with the at least one intake bore (4) and the plurality of first fluid passages (5) and a fluid having a pressure flowing within at least a portion of the fluid end section (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]).   Jarchau is otherwise silent as to the details of the fluid end.  Pacht further teaches a system, comprising a fluid end section (34) (Fig. 4; paragraph [0012]), comprising:
a housing (35, 37) having opposed first and second outer surfaces; a horizontal bore formed within the housing (35, 37) and interconnecting the first and second surfaces; and a fluid routing plug (15) installed within the horizontal bore (Fig. 4; paragraph [0012]).

It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of the fluid pressure being “a pressure of less than 15,000 psi” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art.
Jarchau shows two sealing surfaces for the seals 7 that appear to be the same size, but is otherwise silent as to their relative sizes and Jarchau shows what appears to be a third seal having a third sealing surface (see annotation above), but is otherwise silent as to this seal.  Pacht does not teach sealing surfaces having different sizes.  Jezek teaches a fluid routing plug wherein:
a second sealing surface is positioned adjacent a second surface and surrounding a longitudinal axis, the second sealing surface is configured to engage a second seal (25A) (shown in Figures 1-4, Fig. 2 annotated above), and a maximum diameter of a body is located at the second sealing surface and in which an intermediate surface further comprises: 
a bevel surrounding the longitudinal axis and positioned between the first and second sealing surface (shown in Figures 1-4, Fig. 2 annotated above; col. 3 lines 16-33);

in which the bevel is characterized as a first bevel and is positioned adjacent the first sealing surface (shown in Figures 1-4, Fig. 2 annotated above), and the intermediate surface further comprises:
a second bevel surrounding the longitudinal axis and positioned adjacent the second sealing surface (shown in Figures 1-4, Fig. 2 annotated above);
in which the diameter of the second sealing surface is greater than a maximum diameter of the second bevel; and in which the maximum diameter of the second bevel is greater than the maximum diameter of the first bevel (shown in Figures 1-4, Fig. 2 annotated above).
It would be obvious to one of skill in the art, at the time of invention, to modify the fluid routing plug taught by Jarchau with the seal on the largest size diameter portion of the body as taught by Jezek in order to use the surface with the largest surface area for sealing, thereby reducing the chance of a leak along the seal, and further to seal the joint between the housing 1 and flange 2 of Jarchau.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable U. S. Patent Publication 2009/0194717 to Jarchau in view of U. S. Patent Publication 2015/0211641 to Pacht, U. S. Patent 6,231,323 to Jezek and WIPO Patent Publication WO2018/197458 to Rinaldi.

Jarchau, Pacht and Jezek teach a fluid routing plug comprising all the limitations of claim 15, as detailed above, but do not teach oval first fluid passages.  However, Rinaldi teaches a passage having an oval cross sectional shape.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Jarchau with the fluid passage oval cross sectional shape taught by Rinaldi in order to provide a smooth flow without eddy formation (paragraphs [0028] and [0052]).
Claims 20, 25-27 29-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0194717 to Jarchau in view of U.S. Patent Publication 2015/0211641 to Pacht.
Referring to claims 20, 25-27 29-33 and 38, Jarchau teaches a fluid routing plug, comprising: 
a body (6) having opposed first and second surfaces; in which the first and second surfaces are joined by an outer intermediate surface; in which the body (6) has a longitudinal axis that extends through the first and second surfaces (shown in Fig. 1, annotated below; paragraphs [0022]-[0024]); 
a first fluid passage (5) formed in the body (6); in which the first fluid passage interconnects the intermediate surface of the body (6) and the first surface (shown in Fig. 1, annotated below; paragraphs [0022]-[0024]); 

a second fluid passage (10) formed in the body (6); in which the second fluid passage (10) interconnects the first surface and the second surfaces of the body (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); 
in which the second surface comprises: an outer rim joined to a central base by a tapered wall; and a blind bore formed in the central base, the blind bore configured to engage a removal tool (while the blind bore is not disclosed as engaging with a removal tool, it is capable of doing so and therefore configured to do so as claimed) (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]); 
in which the second fluid passage (10) opens on the second surface at the central base (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]);  
in which the tapered wall on the first surface of the body (6) has a taper angle of at least 30 degrees; and in which the tapered wall on the second surface of the body (6) has a taper angle of at least 30 degrees and in which the second fluid passage (10) opens on the outer rim of the first surface (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]);

the first surface further comprises: an outer rim joined to an entrance of the axially-blind bore by a tapered wall, in which an outer diameter of the outer rim defines a maximum outer diameter of the first surface (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer Rim)][AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow][AltContent: textbox (Axially-Blind Bore)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: textbox (Tapered Wall)][AltContent: arrow][AltContent: textbox (Blind Bore)][AltContent: textbox (Central Base)][AltContent: arrow][AltContent: textbox (Outer Rim)][AltContent: textbox (First Sealing Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Sealing Surface)][AltContent: arrow][AltContent: textbox (Intermediate Surface)][AltContent: arrow][AltContent: textbox (First Surface)][AltContent: textbox (Second Surface)]
    PNG
    media_image2.png
    540
    665
    media_image2.png
    Greyscale


Annotation of Jarchau Figure 1.

a plurality of first fluid passages (53) and a plurality of second fluid passages (69) formed in a body (17); in which openings (71) for the plurality of second fluid passages (69) at a central base surround a blind bore (76) (Fig. 2B; paragraph [0018]).
It would be obvious to one of skill in the art, at the time of invention, to modify the fluid routing plug taught by Jarchau with the plurality of first and second passages taught by Pacht in order to increase the flow area of the first and second passages.
Jarchau further teaches a fluid routing plug for use in a fluid end, including at least one intake bore (4) formed in a housing (1) that interconnects a horizontal bore (piston bore) and an outer surface of the housing (1); and an annular chamber (portion between 1 and 6 which is also between 4 and 5) formed between the walls of the housing (1) surrounding the horizontal bore and the intermediate surface of the fluid routing plug; in which the annular chamber is in fluid communication with the at least one intake bore (4) and the plurality of first fluid passages (5) and a fluid having a pressure flowing within at least a portion of the fluid end section (shown in Fig. 1, annotated below; paragraphs [0022] - [0024]).   Jarchau is otherwise silent as to the details of the fluid end.  Pacht further teaches a system, comprising a fluid end section (34) (Fig. 4; paragraph [0012]), comprising:
a housing (35, 37) having opposed first and second outer surfaces; a horizontal bore formed within the housing (35, 37) and interconnecting the first and second surfaces; and a fluid routing plug (15) installed within the horizontal bore (Fig. 4; paragraph [0012]).

It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of the fluid pressure being “a pressure of less than 15,000 psi” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art.
Allowable Subject Matter
Claim 36 is allowable.  Claims 3-6 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to correct the above claim objections.  The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 3-5, the prior art does not teach a fluid routing plug comprising all the limitations of claim 1, 2 and 3, but more specifically comprising a housing having opposed first and second outer surfaces; a horizontal bore formed within the housing and interconnecting the first and second surfaces; the fluid routing plug of claim 2 installed within the horizontal bore; a first groove formed in the walls of the housing and surrounding the horizontal bore; a first seal installed within the first groove and engaging the first sealing surface; a second groove formed in the walls of 
With respect to claims 6, the prior art does not teach a fluid routing plug comprising all the limitations of claim 1 and 6, but more specifically in which the plurality of non-intersecting fluid passages comprises: a plurality of first fluid passages; in which each of the plurality of first fluid passages interconnects the intermediate surface of the body and the first surface; in which the plurality of first fluid passages open on the intermediate surface between the second sealing surface and the bevel; and a plurality of second fluid passages; in which each of the plurality of first fluid passages interconnects the first surface and the second surface of the body.
With respect to claim 36, the prior art does not teach a fluid routing plug comprising all the limitations of claim 36, but more specifically in which the plurality of openings of the second fluid passages on the outer rim of the first surface are divided into a plurality of groups of plural openings, with equal spacing between adjacent openings within each group, and with spacing between the nearest openings of adjacent groups exceeding the spacing between adjacent openings within a single group.
With respect to claim 37, the prior art does not teach a fluid routing plug comprising all the limitations of claims 7 and 37, but more specifically in which the 
Response to Arguments
Applicant's arguments filed on October 12, 2021 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
	Applicant argues that there “is no bore formed in the central base of the pressure chamber 12.  Nor is any portion of the pressure chamber configured to engage a removal tool.”  Applicant goes on to argue that claim 9 “also recites ‘the opening for the plurality of second fluid passages at the central base surround the blind bores.’  The examiner did not discuss this limitation.  Jarachau does disclose fluid passage[s] that open at the base of the pressure chamber 12.  However, none of these passages surround a blind bore”.  However, as detailed in the rejection including annotations above, Jarchau discloses the claimed “bore formed in the central base”, which is capable of engaging a tool and is therefore configured to engage a removal tool as claimed.  Furthermore, Pacht teaches multiple passages that surround a blind bore, as detailed in the rejection including annotations above.
Conclusion
Any inquiry concerning this communication or earlier co0mmunications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746